In re Crews, William P. Jr.; Thompson, Keith W.; Natchitoches City of; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, No. 479,722-H; to the Court of Appeal, First Circuit, No. 2001 CW 1040.
Granted. Based on the allegations of plaintiffs petition, plaintiff was damaged in Natchitoches Parish when defendants allegedly breached his privacy interests by improperly removing the confidential information from his personnel file and mailing it to the officials in Baton Rouge. Although this damage may have later progressed to another parish, plaintiffs cause of action arose in Natchitoches Parish. See generally Chambers v. LeBlanc, 598 So.2d 337 (La.1992). Accordingly, the judgment of the Court of Appeal is reversed, and the judgment of the trial court maintaining the exception of improper venue is reinstated.
KIMBALL, J., would grant and docket.